Title: To George Washington from Henry Lee, 13 February 1794
From: Lee, Henry
To: Washington, George


          
            my dear sir
            Richmond [Va.] febry 13th 94
          
          Some time ago on a rumour that the collector for the rappahannock district was about to
            decline his office I took the liberty to bring to your view Mr Francis Brook as a
            gentleman extremely well qualified in my opinion for that office.
          I mentioned then the reasons which influenced my judgement & inclination, &
            will not now detain your time by a repetition of them.
          Persuaded you will consult the public good entirely in the appointment, I am satisfied
            that Mr Brook will not escape your attention if on full enquiry you
            consider him most proper & on no other p[r]inciple do I commend him to your
            notice.
          I had the honor to receive your letter in reply to mine just before your return to
            Philadelphia; & will when a fit occasion offers again trespass on your
              indulgence.
          Permit me to congratulate you on the return of your natal month & to wish you every
            happiness this world can afford. I have the honor to be sir with most affec: respect
            unalterably yours
          
            Henry Lee
          
        